PER CURIAM.
Appellant’s convictions for burglary of an occupied structure and petit theft are affirmed. However, we reverse appellant’s sentencing as his sentence imposed two, equal concurrent sentences pursuant to the Prison Releasee Reoffender Act and the habitual felony offender statute. We remand for resentencing as a prison re-leasee reoffender only, consistent with Grant v. State, 770 So.2d 655 (Fla.2000)(holding that the prison releasee reoffender statute precludes imposition of a sentence other than a prison releasee reoffender sentence unless the other sentence is harsher and, thus, equal concurrent sentences are not permitted.) Appellant need not be present for resentencing. *1271Owes v. State, 790 So.2d 1287 (Fla. 4th DCA 2001)
GUNTHER, KLEIN and TAYLOR, JJ., concur.